 

Case 1:21-mj-00022-ZMF Document 7 Filed 01/28/21 Page 1 of 1

AO 442 (Rev. LLL) Arrest Warrant

 

UNITED STATES DISTRICT COURT
for the

District of Columbia

United States of America

 

Vv. )
JOHN LOLOS ) Case No.

)

)

)

_ )

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED io arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) JOHN LOLOS >

who is accused of an offense or violation based on the following document filed with the court:

 

CO Indictment 0 Superseding Indictment O Information 0 Superseding Information Complaint
O Probation Violation Petition O Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C. 1752 (a}(1) & (2)- Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful

Authority 40 U.S.C, 5104{e)(2)(D) & (G)- Violent Entry and Disorderly Conduct on Capitol Grounds

Zia M. Faruqui
RkS 2021.01.09 13:40:53
Date: 01/09/2021 -05'00'

issuing officer's signature

 

City and state: | Washington, DC ZIA M. FARUQUI, United States Magistrate Judge

Printed name and titie

 

Return

 

This aw» was received on Oe POURS , and the person w

at (city and state) as) orl,

Date: spon
Arresting officer's signature

Packer Lieifsch / Peeve! Apenf 7

Printed name and title

  
 

 

 

 

 

 

 
